MEMORANDUM DECISION IN MANDAMUS ON OBJECTIONS TO THE MAGISTRATE'S DECISION
In 1997, respondent-claimant, Glenn Wright, filed a workers' compensation claim after he was diagnosed with pneumoconiosis. Claimant's condition is the result of having been exposed to silica dust during his employment with relator, Reliance Electric Company.
In 1998, claimant filed an application for permanent total disability ("PTD") compensation as a result of his illness. Claimant's PTD application was subsequently granted, and relator's motion for reconsideration was denied. On December 21, 1998, relator filed this original action asking this court to issue a writ of mandamus directing respondent Industrial Commission of Ohio ("commission") to vacate its order granting claimant's application for compensation, and to issue an order which complies with the requirements set forth in State ex rel. Noll v. Indus.Comm. (1991), 57 Ohio St.3d 503 [57 Ohio St.3d 203].
On April 13, 1999, relator's complaint was referred to a magistrate of this court pursuant to Civ.R. 53 and Loc.R. 12(M). The magistrate subsequently rendered a decision which includes specific findings of fact and conclusions of law. This matter is now before the court for independent review upon relator's June 8, 1999 objections to that decision.
Relator's objections to the contrary, this court finds that the magistrate discerned the pertinent legal issues and properly applied the applicable law to those issues. Having completed an independent review, we find no error in either the magistrate's decision or analysis. Accordingly, pursuant to Civ.R. 53(E)(4)(b), we hereby adopt the magistrate's decision as our own, including the findings of fact and conclusions of law rendered therein. As such, relator's request for a writ of mandamus is denied.
Objections overruled; writ denied.
TYACK and DESHLER, JJ., concur.